DETAILED ACTION
This office action is in response to applicant’s filing dated October 3, 2021.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 3, 2021 has been entered.

Notice of Change of Examiner
Please note that the Examiner prosecuting this application has been changed to Examiner Rayna B. Rodriguez of Art Unit 1628. Please address all future correspondences to Examiner Rodriguez.

Status of Claims
Claim(s) 1, 3-5, 8-16, 21-93 and 96 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks and amendments filed October 3, 2021.  Acknowledgement is made of Applicant's amendment of claim(s) 1.  Claims 2, 6, 7, 17-20, 94, and 95 were previously canceled.
without traverse Group I, drawn to a method of reducing or eliminating the incidence of symptoms selected from the group consisting of hot flushes, vasomotor symptoms, and night sweats, said method comprising administering to a patient in need of said elimination or reduction, (i) a therapeutically effective amount of a sex steroid precursor or prodrug thereof in association with (ii) a therapeutically effective amount of a selective estrogen receptor modulator or an antiestrogen or prodrug of either as the elected invention, dehydroepiandrosterone as the sex steroid precursor, (S)-enantiomer of acolbifene and a hydrochloric salt thereof as the selective estrogen receptor modulator species, and hot flashes as the disease species in the reply filed on October 11, 2012.  The Examiner notes that acolbifene is also known as EM-652.HCl and EM-1538 (the hydrochloride salt of EM-652) as evidenced by the instant specification [00143].  The requirement is still deemed proper.  Claim(s) 3-5, 8-15, 24-27, 32-89, 92 and 96 remain withdrawn.
Claims 1, 21-23, 28-31, 90-91 and 93 are presently under examination as they relate to the elected species: dehydroepiandrosterone, (S)-acolbifene hydrochloride, and hot flashes.

 Priority
The present application claims benefit of US Provisional Application No. 61/187,549 filed on June 16, 2009.  The effective filing date of the instant application is June 16, 2009. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on October 3, 2021 and January 24, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Objections and/or Rejections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated (Maintained Objections and/or Rejections) or newly applied (New Objections and/or Rejections, Necessitated by Amendment or New Objections and/or Rejections, NOT Necessitated by Amendment). They constitute the complete set presently being applied to the instant application.

Drawings
Acknowledgment is made of Applicant's drawings received on December 23, 2014.  These drawings are accepted.


New Objections and/or Rejections
Not Necessitated by Claim Amendment
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 21-23, 30, 31, 90, 91, and 93 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Labrie (US 2002/0198179 A1, cited in a previous Office Action).
Regarding claims 1, 22, 91, and 93, Labrie teaches a method of treating or reducing the incidence of hot flashes and sweat by increasing levels of a sex steroid precursor, dehydroepiandrosterone (DHEA) further comprising administering to said patient a therapeutically effective amount of a selective estrogen receptor modulator (SERM) [0031].  Labrie further teaches EM-562 HCl and DHEA is administered to ovariectomized subjects (see Figure 18).  Moreover, Labrie teaches the ideal SERM is a pure SERM of the type EM-652-HCl because of its potent and pure antiestrogenic activity in the mammary gland [0040] and EM-

Regarding claims 21 and 23, Labrie teaches the disclosed benzopyran derivatives having the absolute configuration 2S at position 2 is more suitable than its racemic mixture [0042].

Regarding claims 30 and 31, Labrie teaches the composition may be suitable for administration via oral administration or percutaneous administration [0110].

Regarding claim 90, Labrie teaches the method for reducing or elimination of the incidence of hot flashes and menopausal symptoms, while decreasing the risk of acquiring breast or endometrial cancer and furthermore inhibiting the development of osteoporosis, hypertension, insulin resistance, diabetes, obesity and atherosclerosis comprising administering a selective estrogen receptor modulator and further administering a sex steroid precursor (abstract).  SERMs of EM-652.HCl family antagonize the negative effects of estrogens in breast, uterine, and endometrial tissues [0085]; and DHEA + EM-652.HCl prevents 99% of bone loss (see Table 4).
Thus, the teachings of Labrie anticipate the method of claims 1, 21-23, 30, 31, 90, 91, and 93.


Claim(s) 1, 21-23, 30, 31, 90, 91, and 93 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by El-Alfy et al (WO 2006/042409 A1).
Regarding claims 1, 22, 91, and 93,El-Alfy teaches a method of treating or reducing the likelihood of acquiring problems affecting the layer lamina propria and/or the layer muscularis of the vagina in postmenopausal women, said method comprising administering a sex steroid precursor, dehydroepiandrosterone, to a patient in need of said treatment (claims 1 and 11) further comprising administering to said patient a therapeutically effective amount of a selective estrogen receptor modulator as part of a combination therapy (claim 2), wherein the selective estrogen receptor modulator is acolbifene (claim 39).  Thus, El-Alfy teaches a method of treating postmenopausal women comprising administering DHEA and acolbifene.
Although the reference does not specifically identify that the combination of DHEA and acolbifene reduces or eliminates the incidence of hot flushes in postmenopausal women, the method steps are the same.  A chemical composition and its properties are inseparable.  Thus, in practicing the methods of El-Alfy, (i.e. administering DHEA and acolbifene to a post-menopausal woman), the combination of DHEA and acolbifene would possess the characteristic of reducing or eliminating the incidence of hot flushes.   “Reducing or eliminating the incidence of hot flushes” will inevitably flow from the teachings of the prior art (see above rejection), since the same compound (DHEA and acolbifene) is being administered to the same subjects (a subject suffering from post-menopause). In other words, products of identical or similar composition cannot exert mutually exclusive properties when administered under the same or similar circumstances.

Apparently, Applicant has discovered a new property or advantage (“reducing or eliminating the incidence of hot flushes”) of the method taught by the prior art (“the administration of DHEA and acolbifene to a patient suffering from post-menopause”).
MPEP 2112 I states: “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).”

Regarding claims 21 and 23, El-Alfy teaches it is also preferred that benzopyran derivatives are optically active compounds having an absolute configuration S on carbon 2 or pharmaceutically acceptable salts thereof, said compounds having the molecular structure [0025]:

    PNG
    media_image1.png
    342
    605
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    256
    730
    media_image2.png
    Greyscale


Regarding claims 30 and 31, El-Alfy teaches SERMS are administered orally [0057].

Regarding claim 90, the wherein limitations of this claim, is considered to simply express the intended result of a process step positively recited, which is not given patentable weight (See MPEP 2111.04: [T]he court noted (quoting Minton v. Nat'lAss'n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQgd 1614, 1690 (Fed. Cir. 2003)) that a "'whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.'" Hoffer v. Microsoft Corp., 405 F.3d 1396, 1399, 74 USPQgd 1481, 1483 (Fed. Cir. 2005).).  
Thus, the teachings of El-Alfy anticipate the method of claims 1, 21-23, 30, 31, 90, 91, and 93.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
	
Claims 28 and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Labrie (US 2002/0198179 A1, cited in a previous Office Action) in view of El-Alfy et al (WO 2006/042409 A1).
Labrie teaches all the limitations of claims 28 and 29, except wherein the selective estrogen receptor modulator, EM-652.HCl, is intravaginally administered.
However, Labrie does teach the SERM can be administered by oral or percutaneous administration [0110].
Moreover, El-Alfy teaches a method of treating postmenopausal women comprising administering DHEA and acolbifene (claims 1, 2, 11, and 39).  El-Alfy teaches the SERMS can be administered orally or via percutaneous administration [0057]; El-Alfy teaches treatment with DHEA or the combination of DHEA and Acolbifene partially or completely prevents the OVX- 
One of ordinary skill in the art would have found it prima facie obvious at the time of the invention to administer DHEA and an SERM, such as acolbifene via intravaginal administration.  One would have been motivated to do so given that acolbifene is taught be suitable for percutaneous administration and since El-Alfy suggests administering DHEA and combinations locally to vaginal tissue.
Taken together, all this would result in the practice of the method of claims 28 and 29 with a reasonable expectation of success.


Claims 28 and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over El-Alfy et al (WO 2006/042409 A1).
El-Alfy teaches all the limitations of claims 28 and 29 (see 102 rejection above), except wherein the selective estrogen receptor modulator, EM-652.HCl, is intravaginally administered.
However, El-Alfy teaches a method of treating postmenopausal women comprising administering DHEA and acolbifene (claims 1, 2, 11, and 39).  El-Alfy teaches the SERMS can be administered orally or via percutaneous administration [0057]; El-Alfy teaches treatment with 
One of ordinary skill in the art would have found it prima facie obvious at the time of the invention to administer DHEA and an SERM, such as acolbifene via intravaginal administration.  One would have been motivated to do so given that acolbifene is taught be suitable for percutaneous administration and since El-Alfy suggests administering DHEA and combinations locally to vaginal tissue.
Taken together, all this would result in the practice of the method of claims 28 and 29 with a reasonable expectation of success.
Response to Arguments
Since a new rejection was issued (see above), it is the Examiner’s belief that most of the arguments presented by Applicant have been considered/answered in the rejection itself.

Conclusion
Claims 1, 21-23, 28-31, 90, 91, and 93 are rejected.
No claim is found to be allowable.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rayna Rodriguez/             Examiner, Art Unit 1628